Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BERITA CAPITAL CORPORATION (Name of small business issuer in its charter) Nevada 3842 83-0514651 (State or jurisdiction of incorporation) (Primary Standard Industrial Classification Code) (I.R.S. Employee Identification Number) #200-245 East Liberty Street, Reno, Nevada, 89501, USA (Address and telephone number of principal executive offices) Magnum Group International Inc. 610-1112 West Pender Street, Vancouver, BC, V6E 2S1 Canada Tel: 1-888-597-8899 Fax: 1-604-697-8898 (Name, address and telephone number of agent for service) FROM TIME TO TIME AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filed [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) - 1 - CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of Shares to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price Amount of registration fee Common Stock, $ 0.001 950,000 $0.015 $14,250 $ 0.44 (2) Par Value (1) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the deemed price shares were issued to our shareholders in a Regulation S offering. The price of $ 0.015 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. (2) Previously paid. The information in this preliminary prospectus ( Prospectus ) is not complete and may be changed. We may not sell these securities nor may offers to buy be accepted prior to the time the registration statement filed with the Securities and Exchange Commission becomes effective. This Prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We and the selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, Dated , 2009 - 2 - TABLE OF CONTENTS PAGE SUMMARY 4 THE OFFERING 6 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS 10 DETERMINATION OF OFFERING PRICE 10 DILUTION 10 SELLING SECURITY HOLDERS 10 PLAN OF DISTRIBUTION 12 LEGAL PROCEEDINGS 15 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 16 DESCRIPTION OF SECURITIES 18 INTEREST OF NAMED EXPERTS AND COUNSEL 19 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 19 ORGANIZATION WITHIN LAST FIVE YEARS 20 DESCRIPTION OF BUSINESS 20 MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 26 DESCRIPTION OF PROPERTY 28 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 28 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 28 EXECUTIVE COMPENSATION 30 FINANCIAL STATEMENTS 31 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 40 AVAILABLE INFORMATION 40 INFORMATION NOT REQUIRED IN THE PROSPECTUS 40 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 40 RECENT SALES OF UNREGISTERED SECURITIES 41 EXHIBITS 41 UNDERTAKINGS 42 SIGNATURES 44 - 3 - SUMMARY PROSPECTUS BERITA CAPITAL CORP. All of the shares being offered, when sold, will be sold by the Selling Shareholders as listed in this prospectus. The Selling Shareholders are offering: 950,000 shares of common stock The shares were acquired by the Selling Shareholders directly from us in a private offering that was exempt from registration under the United States securities laws. Our common stock is presently not traded on any market or securities exchange and, as a result, shareholders may not be able to liquidate their shareholdings. It is our intention to have a market maker apply for quotation of our common stock on the Over the Counter Bulletin Board following the effectiveness of this registration statement. The 950,000 shares of our common stock can be sold by the Selling Shareholders at a fixed price of $ 0.015 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The Selling Shareholders may sell the shares as detailed in the section entitled  Plan of Distribution . The Selling Shareholders or any one of them may be deemed to be an underwriter under the U.S. federal Securities Act of 1933 . We will not receive any proceeds from any sales made by the selling stockholders. We have paid the expenses of preparing this prospectus and the related registration expenses. The purchase of the securities offered through this prospectus involves a high degree of risk. SEE SECTION TITLED "RISK FACTORS". We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. ***** NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED WHETHER THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ***** Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. About us Berita Capital Corporation (the  Company ), was incorporated under the laws of Nevada on May 14, 2008 for the purpose of becoming a distributor of alternative health products. The Company currently has a Distribution Agreement with Multi Media Capital Corporation (Multi Media), a private company - 4 - incorporated under the laws of Belize, to distribute the Bio-Resonance System using Electro Physiological Frequency Xrroid Technology (the System) to regional distributors in the Caribbean. Our distribution rights are exclusive. The Company entered into this agreement on February 2, 2009 and the term of the agreement is 10 years. The System uses technology to evaluate the energetic state of their body in order to reduce stress and in turn, optimize health and wellness. The bodys electricity can be measured through responses such as inductance, voltage, and frequencies. The System is designed specifically for stress detection and is able to measure levels of vitamins, hormones, toxicity, nutrition, muscle tone, and even the balance of internal organs. The results of the biological reactivity are then reported and measured to normal levels to understand the clients, dysfunctions, and vulnerabilities. The System differs from blood tests, x-rays and other bodily scans. The System measures the energetic state of the body and detects blockages of that energy to neutralize abnormal energy patterns within the body. Our operations are based in Jamaica. The market in which we operate Our intention is to distribute the System to regional distributors in the Caribbean who have extensive networks in the alternative health sector. The System will be marketed for use in conjunction to both the traditional and alternative medical disciplines. The overall growing awareness of the benefits of a healthier lifestyle, paired with an aging population, contribute to the increased demand alternative treatments that the System may be able to provide. The Offering The offering consists of an aggregate of 950,000 shares of our common stock at a price of $0.015 per share. The shares offered are held by the minority shareholders (the  Selling Shareholders ). Currently, our officers and directors, beneficially own 64% of our issued and outstanding shares. Our President is our largest shareholder holding 60% of outstanding shares. All other shareholders own no more than 5% of our outstanding shares. Our President will exercise control over matters requiring stockholder approval and will be able to elect all of our directors. Such control, which may have the effect of delaying, deferring or preventing a change of control, is likely to continue for the foreseeable future and significantly diminishes control and influence which future stockholders may have in the Company. Our shares are currently not traded on any market or exchange and as a result may be illiquid until we are quoted on an exchange. History and results of operations The Company signed a Distribution Agreement with Multi Media on February 2, 2009 to distribute the System to regional distributors in the Caribbean. The terms of the agreement provide that Multi Media will be responsible for providing the System and related software, ancillary equipment and all necessary training to the appointed regional distributors in the Caribbean. We are subject to a performance quota. If we do not comply with the quota, our exclusive distribution rights will be lost. Please refer to Exhibit 10.1. On February 23, 2009, the Company signed a Regional Distribution Agreement with Natural Wellness Company (Natural Wellness), to distribute the System on a non-exclusive basis in the Caribbean. Under the terms of the agreement Natural Wellness is obligated to comply with a performance quota where a minimum amount of Systems shall be ordered during the term of the agreement. Natural Wellness will be - 5 - granted wholesale pricing on Systems. Should Natural Wellness fail to comply with the performance quota, wholesale pricing shall be lost and Natural Wellness shall be subject to retail pricing. Please refer to Exhibit 10.2. The Company intends on expanding its network to attract regional distributors in the Caribbean by establishing a local network of clients through website advertising The Company expects initial sales to be generated mostly in Jamaica and throughout the Caribbean islands. To date, we have appointed only one regional distributor, Natural Wellness, and have not generated sales to date. We estimate our cash requirements for the next 12 months will be approximately $ 5,000 to cover our working capital needs. Our principal business office is located at the 26 Black Birch Way, Kingston in Jamaica. Our administrative office for North American investor relations and U.S. regulatory reporting is located at Suite 200, 245 East Liberty Street, Reno, Nevada, 89501. THE OFFERING This prospectus covers up to 950,000 shares of our common stock to be sold by the Selling Shareholders identified in this prospectus. - 6 - Shares offered by the Selling Shareholders: 950,000 shares of common stock, $0.001 par value per share Offering price: $0.015 per share Common stock outstanding as of May 13, 2009: 2,500,000 shares Common stock outstanding assuming the maximum number of shares are sold pursuant to this offering: 2,500,000 shares Number of shares owned by the Selling Shareholder after the offering: 950,000 shares. Use of proceeds: We will not receive any of the proceeds of the shares offered by the Selling Shareholders. Dividend policy: We currently intend to retain any future earnings to fund the development and growth of our business. Therefore, we do not anticipate paying cash dividends. See  Dividend Policy.  OTC/BB symbol Not applicable (1) This number assumes that each Selling Shareholder will sell all of his/her shares available for sale during the effectiveness of the registration statement that includes this prospectus. The Selling Shareholders are not required to sell their shares. See  Plan of Distribution . RISK FACTORS All parties and individuals reviewing this Form S-1 and considering us as an investment should be aware of the financial risk involved. When deciding whether to invest or not, careful review of the risk factors set forth herein and consideration of forward-looking statements contained in this registration statement should be adhered to. Prospective investors should be aware of the difficulties encountered as we face all the risks including competition, and the need for additional working capital. The likelihood of our success must be considered in light of the problems and expenses that are frequently encountered in connection with operations in the competitive environment in which we will be operating. ***You should read the following risk factors carefully before purchasing our common stock. *** RISKS RELATING TO OUR BUSINESS We have a limited operating history upon which an evaluation of our prospects can be made. For that reason, it would be difficult for a potential investor to judge our prospects for success. We were organized and commenced operations in May 2008. We have had limited operations since our inception from which to evaluate our business and prospects. There can be no assurance that our future proposed operations will be implemented successfully or that we will continue to generate profits. If we are unable to sustain our operations, you may lose your entire investment. We face all the risks inherent in a new business, including the expenses, difficulties, complications and delays frequently encountered in connection with conducting operations, including capital requirements and management's potential - 7 - underestimation of initial and ongoing costs. As a new business, we may encounter delays and other problems in connection with the methods of product distribution that we implement. We also face the risk that we will not be able to effectively implement our business plan. In evaluating our business and prospects, these difficulties should be considered. If we are not effective in addressing these risks, we will not operate profitably and we may not have adequate working capital to meet our obligations as they become due. We may not be able to compete effectively against our competitors, which could force us to curtail or cease business operations. Many of our competitors have significantly greater name recognition, financial resources and larger distribution channels. In addition, our industry is characterized by low barriers to entry, which means we may face more competitors in the future. If we are not able to compete effectively against our competitors, we will be forced to curtail or cease our business operations. Our market share in the alternative health service products and alternative treatment industry is very small at this time. There are no conclusive studies regarding the medical benefits using the System. Although we believe our product to be safe when administered by a licensed technician, we do not make any claims about the results of the System. The System is calibrated to measure the fine and subtle electrical reactions to a group of biological and medical substances. The sensitivity is set so fine as to pick up the earliest sigh of disease and distress. The results may vary beyond normal levels and thus may not be accurately assessed by the technician. In addition, we are highly dependent upon consumers' perception of the safety and quality of our product as well as similar products distributed by other companies, we could be adversely affected in the event our product or any similar products distributed by other companies should prove or be asserted to be harmful to consumers. Our product is subject to obsolescence, which could reduce our sales significantly. The introduction by us or our competitors of new alternative stress reduction treatments by other methods offering increased functionality or enhanced results may render our existing product obsolete and unmarketable. Therefore, our ability to successfully maintain our clients will continue to be a significant factor in our ability to grow and remain competitive and profitable. Adverse publicity with respect to alternative health treatment methods and related products may force us to curtail or cease our business operations. In the future, scientific research and/or publicity may not be favorable to our product market, or may be inconsistent with any earlier favorable research or publicity. Future reports of research that are unfavorable to alternative stress management techniques could force us to curtail or cease our business operations. Because of our dependence upon consumer perceptions, adverse publicity associated with illness or other adverse effects resulting from use of the System or any similar products distributed by other companies could have a material adverse effect on our operations. Such adverse publicity could arise even if the adverse effects associated with such products resulted from consumers' failure to comply with suggested therapies or change in lifestyle. In addition, we may not be able to counter the effects of negative publicity concerning the efficacy of our products. Any such occurrence could have a negative effect on our operations and force us to curtail or cease our business operations. We have no manufacturing capabilities and we are dependent upon appointed manufacturers to manufacture our products. We have no manufacturing facilities and have no present intention to manufacture the System. We are dependent upon our relationship with Multi Media, to manufacture and supply the System. As a result, our ability to deliver a safe, accurate assessment with the System may be adversely affected by the failure of this third party to reliably provide our product. - 8 - We have no distribution capabilities and we are entirely dependent on our regional distributors to provide sales. We have one appointed regional distributor and are currently entirely dependent on our regional distributor to generate sales. Until we appoint other regional distributors in the Caribbean, we will be solely dependent on our regional distributor to generate sales and working capital needs. We are dependent on the services of our President and the loss of his services could have a material adverse effect on our ability to carry on business. We are substantially dependent upon the efforts and skills of our President, Mr. Locksley Samuels. We do not have employment contracts with Mr. Samuels and thus has no obligation to fulfill his capacities as executive officer for any specified period of time. The loss of the services of Mr. Samuels will have a material effect on our business. If we do not receive shareholder loans we may be unable to continue meeting our minimum funding requirements. As of February 29, 2009, we had a negative working capital of $ 5,010. We required approximately $ 5,000 in the next 12 months to fund our operations. As of to date, we have not generated any revenues. Our shareholders are committed to providing the necessary funding in order to generate revenues however they are not obligated to do so. We have no formal agreements with our shareholders. If we do not receive shareholder loans or any other form of funding, our operations would cease indefinitely. RISKS RELATING TO THE OFFERING There is no public market for our common stock and therefore the stock you purchase may be illiquid for an indefinite period of time. There is no public market for the common stock. Although we intend to retain a market maker in order to apply for quotation of our common stock on the OTC Bulletin Board, there can be no assurance that, even if our common stock is approved for quotation, an active trading market for our common stock will develop or be sustained. Broker-dealers may be discouraged from effecting transactions in our shares because they are considered penny stocks and are subject to the penny stock rules. Rules 15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934 (the  Securities Exchange Act ) impose sales practice and disclosure requirements on NASD broker-dealers who make a market in " penny stocks ". A penny stock generally includes any non-NASDAQ equity security that has a market price of less than $5.00 per share. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or " accredited investor " (generally, an individual with net worth in excess of $1,000,000 or an annual income exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchaser's written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt. A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price - 9 - information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks. Our stock is substantially controlled by one shareholder for the foreseeable future and as a result, that shareholder will be able to control our overall direction. Our President owns 60% of our outstanding shares. As a result, he will be able to control the outcome of all matters requiring stockholder approval and will be able to elect all of our directors. Such control, which may have the effect of delaying, deferring or preventing a change of control, is likely to continue for the foreseeable future and significantly diminishes control and influence which future stockholders may have in the Company. See " Principal Stockholders ." The offering price of $0.015 per share is arbitrarily determined and bears no relation to market value. The market value may be lower than $0.015 per share. The offering price was arbitrarily determined by us based upon the price shares were last sold in our most recent Regulation S offering, whereby we received $15,000 for consideration of 24 of our commons stock. FORWARD LOOKING STATEMENTS This Form S-1 includes forward-looking statements which include words such as " anticipates ", " believes ", " expects ", " intends ", " forecasts ", " plans ", " future ", " strategy " or words of similar meaning. Various factors could cause actual results to differ materially from those expressed in the forward looking statements, including those described in " Risk Factors " in this Form S-1. We urge you to be cautious of these forward-looking statements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. USE OF PROCEEDS The common shares offered are being registered for the Selling Shareholders as specified herein. The Selling Shareholders will receive all proceeds from the sale of common stock. DETERMINATION OF OFFERING PRICE The offering price was arbitrarily determined by us based upon the price shares were last sold in our most recent Regulation S offering in January 2009 wherein we received $15,000 in consideration of 1,000,000 shares of our common stock from 24 investors. The offering price of $ 0.015 is not based upon our net worth, earnings, total asset value or any other objective measure of value based upon accounting measurements. Should a market for our securities, the market price may be less than the offering price. DILUTION The common stock to be sold by the Selling Shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing stockholders. SELLING SECURITY HOLDERS The Selling Shareholders below are offering 950,000 shares of common stock offered through this prospectus. We entered into Share Subscription Agreements in January 2009 wherein 1,000,000 shares were acquired by 24 shareholders. These shares were subsequently issued for consideration of $15,000. - 10 - These offerings were made pursuant to the exemption from registration provided by Regulation S under the Securities Act of 1933 . Accordingly, our selling stockholders are not U.S. persons and for offerings made to such persons, no sales efforts were conducted in the U.S. All of the 24 shareholders entered into a Share Subscription Agreement with their respective share capital amounts and amounts paid for the shares. On May 30 2008, 1,500,000 shares were issued to our President for consideration of incorporation costs and other related costs amounting to approximately $1,500. These shares were exempt from registration under Regulation S of the Securities Act as they were made to non US residents. The following table provides as of May 13, 2009 information regarding the beneficial ownership of our common stock held by each of the Selling Shareholders. Name of Selling Beneficial Ownership # Shares Beneficial Ownership Shareholder Before Offering Offered After Offering Last First # Shares Percent # Shares Percent Alexander Sharon 25,000 1% 25,000 - - Cheng Fang-Yi 50,000 2% 50,000 - - Chou Fong-Lei 40,000 2% 40,000 - - Chu Mei-Ying 100,000 4% 100,000 - - Clarke Loris 25,000 1% 25,000 - - Dalley Dennis 20,000 1% 20,000 - - Dawkins Andrew 10,000 <1% 10,000 - - Delapenha Robert 50,000 2% 50,000 - - Diedrick Rosemary 50,000 2% 50,000 - - Fernandez David 10,000 <1% 10,000 - - Liu I-Ju 100,000 4% 100,000 - - Liu Yi-An 100,000 4% 100,000 - - Liu Yuh-Hsin 100,000 4% 100,000 - - McDonald Rosemarie 10,000 <1% 10,000 - - McDonald Karl 10,000 <1% 10,000 - - Phillipps Sandra 20,000 1% 20,000 - - Portillo Coral 10,000 <1% 10,000 - - Samuels Patricia 50,000 2% 50,000 - - Samuels Rupert 50,000 2% 50,000 - - Stewart Youlander 10,000 <1% 10,000 - - Tong Lan-Qi 10,000 <1% 10,000 - - Zheng Mei 50,000 2% 50,000 - - Zhu Mei-Man 50,000 2% 50,000 - - Total 38% - - (1) This table assumes that each shareholder will sell all of his/her shares available for sale during the effectiveness of the registration statement that includes this prospectus. Shareholders are not required to sell their shares. (2) The percentage is based on 2,500,000 common shares outstanding as of May 13, 2009. The named parties beneficially own and have sole voting and investment power over all shares or rights to these shares. The numbers in this table assume that the Selling Shareholders do not purchase additional shares of common stock, and assumes that all shares offered are sold. It is possible that the Selling Shareholders may not sell all of the securities being offered. - 11 - None of the Selling Shareholders has had a material relationship with us, other than as a stockholder at any time within the past three years; or has ever been one of our officers or directors. PLAN OF DISTRIBUTION We are registering the common stock on behalf of the Selling Shareholders. The 950,000 shares of our common stock can be sold by the Selling Shareholders at a fixed price of $0.015 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Please note that these shares may be illiquid as these shares are not traded on a market or exchange. To be quoted on the OTC Bulletin Board, we must engage a market maker to file an application for a trading symbol on our behalf with the Financial Industry Regulatory Authority. The market maker will create a market for our shares to be traded on the open market. This process usually takes between three to six months; however, it can be prolonged depending on circumstances. Once our stock is quoted on the OTC Bulletin Board shareholders will have a market in which to liquidate their shareholdings as desired. The selling stockholders may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. If the shares of common stock are sold through underwriters or broker-dealers, the selling stockholders will be responsible for underwriting discounts or commission or agents commissions. These sales may be at fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale, or negotiated prices. The selling stockholders may use any one or more of the following methods when selling shares: any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; purchases by a broker-dealer as principal and resale by the broker-dealer for its account; transactions otherwise than on these exchanges or systems or in the over-the-counter market; through the writing of options, whether such options are listed on an options exchange or otherwise; an exchange distribution in accordance with the rules of the applicable exchange; privately negotiated transactions; short sales; broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; a combination of any such methods of sale; and any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus.
